Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/716,589 filed 12/17/2019.  Claims 1-15 are pending and have been examined.
The information disclosure statement (IDS) submitted on 03/14/2020 was considered by the examiner.
Drawings
The drawings are objected to because figure 3 element 15 appears to be a typographical error for the color sensor type 18 as described in paragraph [0039] of the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitation “the HDR image generator (40) is configured to compute” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “configured to” coupled with functional language “compute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 element 40, paragraph [0052].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo et al. (US 2017/0112354), herein DiCarlo, in view of Dixon (US 2018/0373017).
Consider claim 1, DiCarlo clearly teaches an image acquisition system (1) for a microscope or an endoscope, for processing digital input images (4, 6), the image acquisition system (1) (Fig. 2) comprising: 

a color camera (2), (Camera 220L) the color camera (2) having at least two different types (16, 17, 18) of color sensor (8) at a plurality of input (Camera 220L generates a plurality of color channels, [0059]-[0060], [0076]-[0077].)

the color camera (2) further comprising at least one co-sensing wavelength band (64, 66, 68) in which the spectral responsivities of at least two types of color sensor overlap; (Fig. 3: Responsivity functions for each color channel 301, 302, 303 overlap, [0076]-[0077].) and

an HDR image generator (40) coupled to the color camera (2); wherein the HDR image generator (40) is configured to compute a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6). (A monochromatic HDR image is generated using the N color channels from camera 220L, [0127]-[0131].)

However, DiCarlo does not explicitly teach a microscope or an endoscope, for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). 

In an analogous art, Dixon, which discloses a system for image processing, clearly teaches a microscope or an endoscope, for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). (Fig. 4, [0050])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84), as taught by Dixon, for the benefit of detecting fluorescent dyes added to the imaging object. 

Consider claim 2, DiCarlo combined with Dixon clearly teaches an optical band-pass filter (32) located in front of the color camera (2), the optical band-pass filter (32) having a pass band (34), the pass band (34) defining the co-sensing wavelength band (64, 66, 68). (Figs. 4, 8: The emission filter passes the emissions wavelengths of the fluorophore being imaged, [0050], [0067] Dixon.)

Consider claim 3, DiCarlo combined with Dixon clearly teaches the pass band (34) of the band-pass filter (32) overlaps with the fluorescence spectrum (82, 84) of the fluorophore (22). (Figs. 4, 8: The emission filter passes the emissions wavelengths of the fluorophore being imaged, [0050], [0067] Dixon.)

Consider claim 4, DiCarlo combined with Dixon clearly teaches the band-pass filter (32) comprising a tunable pass band (34), the pass band (34) being tunable with respect to at least one filter characteristic (77), the at least one filter characteristic (77) comprising at least one of: a center frequency, at least one cut-off frequency, a roll-off (76), a bandwidth (75), and a Q-factor. (The filter cube can be replaced to match the characteristics of different fluorophores, [0050] Dixon.)

Consider claim 8, DiCarlo clearly teaches a medical observation apparatus (3) comprising:

an image acquisition system (1) for processing digital input images (4, 6), (Fig. 2) the image acquisition system (1) comprising: 

a color camera (2), (Camera 220L) the color camera (2) having at least two different types (16, 17, 18) of color sensor (8) at a plurality of input pixels (10), each type (16, 17, 18) of color sensor (8) generating a different digital monochrome input image (6) comprising the input pixels (10) and having a different spectral responsivity (58, 60, 62), (Camera 220L generates a plurality of color channels, [0059]-[0060], [0076]-[0077].)

the color camera (2) further comprising at least one co-sensing wavelength band (64, 66, 68) in which the spectral responsivities of at least two types of color sensor overlap; (Fig. 3: Responsivity functions for each color channel 301, 302, 303 overlap, [0076]-[0077].) and

an HDR image generator (40) coupled to the color camera (2); wherein the HDR image generator (40) is configured to compute a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6); (A monochromatic HDR image is generated using the N color channels from camera 220L, [0127]-[0131].)

wherein the medical observation apparatus (3) is a microscope or an endoscope. (Fig. 2, [0042])

However, DiCarlo does not explicitly teach an image acquisition system (1) for processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84). 

(Fig. 4, [0050])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of DiCarlo by processing digital input images (4, 6) of a fluorophore (22) having a fluorescence spectrum (82, 84), as taught by Dixon, for the benefit of detecting fluorescent dyes added to the imaging object. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 9-15 are allowable because the prior art fails to teach or suggest a method for creating a digital monochrome HDR output image (38) of a fluorescing fluorophore (22) from at least two digital monochrome input images (6) each having a plurality of input pixels (10), the method comprising the steps of: acquiring the at least two digital monochrome input images (6) of the fluorescing fluorophore (22) using at least two different types (16, 17, 18) of color sensor (8), the at least two different types of color sensor having a different spectral responsivity (58, 60, 62) and comprising at least one co-sensing wavelength band (64, 66, 68) in which the spectral responsivities of at least two types of color sensor overlap; selecting the fluorescing fluorophore (22) to have a fluorescence spectrum (82, 84) which overlaps with the co-sensing wavelength band; and computing a digital monochrome HDR output image (38) from the at least two digital monochrome input images (6), as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425